DETAILED ACTION
Response to Amendment
The amendment filed on 07/29/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Ichihara (US 20070030676 A1; relied upon in the Office Action filed 05/02/2022; “Ichihara”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein the resin layer includes a third surface and a fourth surface opposite to the third surface, wherein the resin layer is disposed between the first reflective layer and the second reflective layer, wherein the first reflective layer is disposed under the third surface of the resin layer, wherein the second reflective layer is disposed on the fourth surface of the resin layer, wherein the plurality of light emitting devices includes a first light emitting device disposed in a first row and a second light emitting device disposed in a second row, wherein the first surface of the resin layer includes a first exit surface facing to the first light emitting device and having a first curvature, and a second exit surface facing to the second light emitting device and having a flat surface or a second curvature as set forth in the claim.

Re Claim 2:
The closest prior art of record, Ichihara fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second light emitting device, the second convex surface as set forth in the claim.
Re Claim 3:
The closest prior art of record, Ichihara fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second light emitting device and the second convex surface, the first point, the second point, and the third point as set forth in the claim.
Re Claims 4-14:
The claims are allowed due to their dependence on base claim 1.
Re Claim 15-18:
The claims are allowed due to their dependence on base claim 2.
Re Claim 19-20:
The claims are allowed due to their dependence on base claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875